Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 08/18/2021 havingclaims 13-24 are pending and presented for examination. Claims 1-12 are cancelled.
Priority
2.  	Application filed on 06/19/2020 is a has is a 371 of PCT/EP2018/083638 12/05/2018 FOREIGN APPLICATIONS ITALY 102017000148068 12/21/2017 are acknowledged.
Drawings
3.  	The drawings were received on 06/19/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	No IDS is submitted.
Oath/Declaration
4.  	The Oath/Declaration filed on 08/18/2021 is accepted by the examiner.
CLAIM INTERPRETATION
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 24 recites a various modules "request generation module". “transmitted module”, “receiver module”, “control module”, the examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC §112
 	1.    The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
2.    Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 24, the claim limitations " "request generation module". “transmitted module”, “receiver module”, “control module”,", configured has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.S. 112, sixth paragraph, claims 24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification fails to disclose the specific algorithm to perform the above functions and a general purpose computer or microprocessor programmed with the algorithm.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 USC § 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 13-14, 22-24 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20060025149 A1 Karaoguz et al. (Hereinafter “Karaoguz").
	As per claim 13, Karaoguz teaches a method for managing access by a user device to IP multimedia services delivered by a communication system, wherein the user device is capable of accessing the IP multimedia services through at least one Radio Access Technology (fig. 1, 3A ), the method comprising: including, in an information element sent by the communication system to the user device for providing to the user device restriction information indicative of allowed types of Radio Access Technology that the user device is allowed to exploit for accessing the IP multimedia services(para [0048-0049] fig. 3A,3B, informing the use device information that use  for providing to the user device restriction information indicative of allowed types of Radio Access Technology such as cellular rat and wifi rat when it is close to the wife is connected that the user device is allowed to exploit for accessing the IP multimedia services), and of not-allowed types of Radio Access Technology that such user device is not allowed to exploit for accessing the IP multimedia services (para [0048-0049]  fig. 3A,3B, not allowed types of RAT such when mobile is away from WiFI network which is not allowed to exploit for accessing the IP multimedia services), additional restriction information indicative of allowed IP multimedia services that can be accessed by the user device and of not-allowed IP multimedia services that cannot be accessed by the user device, said additional restriction information being based on subscription information of a user of the user device (para [0050] [[0048]]  fig. 4, providing additional information to the user device information such the multimedia information voice an text message are allowed based on location o the mobile device, it is based on user profiles described in the user profile which is subscription); and providing the information element to the user device (para [0048-0049]  fig. 4, providing the information through the user interface to be displayed).
	As per claim 14, Karaoguz teaches the method according to claim 13, further comprising, at the user device: receiving said information element (para [0050]  fig. 4,receiving information from the network); and stopping any requests to access each not-allowed IP multimedia service according to the additional restriction information included in said information element ( para [0050]  fig. 4, stopping the request service because of the network conditions).
	As per claim 22, Karaoguz teaches a communication system for delivering IP multimedia services to a user device configured to access the IP multimedia services though at least one Radio Access Technology ( fig. 3A,3B,), the communication system comprising: a Home Subscriber Server configured to generate an information element including first restriction information indicative of allowed types of Radio Access Technology that the user device is allowed to exploit for accessing the IP multimedia services, and of not-allowed types of Radio Access Technology that the user device is not allowed to exploit for accessing the IP multimedia services( para [0048-0049] fig. 3A,3B, informing the use device information that use  for providing to the user device restriction information indicative of allowed types of Radio Access Technology such as cellular rat and wifi rat when it is close to the wife is connected that the user device is allowed to exploit for accessing the IP multimedia services), and second restriction information indicative of allowed IP multimedia services that can be accessed by the user device and of not-allowed IP multimedia services that cannot be accessed by the user device (para [0050] [[0048]]  fig. 4, providing additional information to the user device information such the multimedia information voice an text message are allowed based on location o the mobile device, it is based on user profiles described in the user profile which is subscription), said second restriction information being based on subscription information of a user of the user device, and a Mobility Management Entity configured to send to the user device a message including the information element (para [0048-0049]  fig. 4, providing additional information to the user device information such the multimedia information voice an text message are allowed based on location o the mobile devcie providing the information through the user interface to be displayed ).
	As per claim 23, Karaoguz teaches the communication system according to claim 22, wherein the message including the information element is an Update Location Answer or an Initial Attach response defined by 3rd Generation Partnership Project technical specifications ( para [[0005]], Access-Restriction-Data field of a Subscription-Data AVP defined by 3.sup.rd Generation Partnership Project technical specifications).
	As per claim 24, Karaoguz teaches a user device configured to access IP multimedia services delivered by a communication system, the user device comprising: a request generation module configured to generate an access request for accessing the IP multimedia services; a transmitted module configured to transmit the access request to the communication system ( ); a receiver module configured to receive an information element, wherein said information element comprises first restriction information indicative of allowed types of Radio Access Technology that the user device is allowed to exploit for accessing the IP multimedia services ( ), and of not-allowed types of Radio Access Technology that the user device is not allowed to exploit for accessing the IP multimedia services ( para [0048-0049] fig. 3A,3B, informing the use device information that use  for providing to the user device restriction information indicative of allowed types of Radio Access Technology such as cellular rat and wifi rat when it is close to the wife is connected that the user device is allowed to exploit for accessing the IP multimedia services), and second restriction information indicative of allowed IP multimedia services that can be accessed by the user device and of not-allowed IP multimedia services that cannot be accessed by the user device, said second restriction information being based on subscription information of a user of the user device(para [0048-0049]  fig. 3A,3B, not allowed types of RAT such when mobile is away from WiFI network which is not allowed to exploit for accessing the IP multimedia services, information being based on subscription information of a user of the user device); and a control module configured to control request generation to stop any access requests to access each not-allowed IP multimedia service according to the second restriction information included in said information element (para [0048-0049]  fig. 4, providing additional information to the user device information such the multimedia information voice an text message are allowed based on location o the mobile device providing the information through the user interface to be displayed).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz further view of US PG Pub US 20120033679 A1 to Horn et al (hereinafter Horn).
	As per claim 16, Karaoguz teaches the method according to claim 14, Horn teaches wherein the IP multimedia services are delivered by the communication system by connection of the user device to a Packet Data Network, and wherein the user device is configured to access at least one IP data service, different from said IP multimedia services, by connection to said Packet Data Network, the method further comprising, at the user device: performing no connection to the Packet Data Network if an Access Point Name associated with a requested IP data service of said at least one IP data service is equal to an Access Point Name associated with any of said each not-allowed IP multimedia service (para [0060], restricting the access to the access points such as the said at least one IP data service is equal to an Access Point Name associated with any of said each not-allowed IP multimedia service ). 20120033679
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Karaoguz by at the user device: performing no connection to the Packet Data Network if an Access Point Name associated with a requested IP data service of said at least one IP data service is equal to an Access Point Name associated with any of said each not-allowed IP multimedia service as suggested by Horn, this modification would benefit   Karaoguz for efficient data transmission process in a mobile communication system.
	As per claim 17, Karaoguz teaches the method according to claim 13, Horn teaches wherein said information element comprises an Access-Restriction-Data field of a Subscription-Data AVP defined by 3.sup.rd Generation Partnership Project technical specifications (para [[0005]], Access-Restriction-Data field of a Subscription-Data AVP defined by 3.sup.rd Generation Partnership Project technical specifications).
 	Examiner supplies the same rationale as supplied in claim 13.
5.	Claim(s)  18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz further view of US PG Pub US 20120046058 A1 to Vesterinen et al (hereinafter Vesterinen).
	As per claim 18, Karaoguz teaches the method according to claim 13, Vesterinen teaches wherein the communication system comprises a Mobility Management Entity and a Home Subscriber Server, wherein said including additional restriction information is carried out by the Home Subscriber Server in response to an Update Location Request transmitted from the Mobility Management Entity to the Home Subscriber Server, and wherein the method further comprises transmitting an Update Location Answer including said information element from the Home Subscriber Server to the Mobility Management Entity (para [0076][0085]  comprises Mobility Management Entity and a Home Subscriber Server, HSS which is a authentication server which authenticates user information and provides access based on the credential and Update Location Answer including said information element from the Home Subscriber Server to the Mobility Management Entity). 20120046058
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Karaoguz by communication system comprises a Mobility Management Entity and a Home Subscriber Server, wherein said including additional restriction information is carried out by the Home Subscriber Server in response to an Update Location Request transmitted from the Mobility Management Entity to the Home Subscriber Server, and wherein the method further comprises transmitting an Update Location Answer including said information element from the Home Subscriber Server to the Mobility Management Entity as suggested by Vesterinen, this modification would benefit   Karaoguz for faster data transmission process in a mobile communication system.
	As per claim 19, Karaoguz teaches the method according to claim 18, Vesterinen teaches wherein said Update Location Request is transmitted from the Mobility Management Entity to the Home Subscriber Server in response to an Initial Attach request transmitted from the user device to the Mobility Management Entity, the method further comprising transmitting from the Mobility Management Entity an Initial Attach response to the user device, wherein the Initial Attach response comprises said information element (para [0076][0085] transmitting from the Mobility Management Entity an Initial Attach response to the user device, wherein the Initial Attach response comprises said information element).
 	Examiner supplies the same rationale as supplied in claim 18.
	As per claim 20, Karaoguz teaches the method according to claim 13, Vesterinen teaches wherein the communication system comprises a Mobility Management Entity and a Home Subscriber Server, wherein said including additional restriction information is carried out by the Home Subscriber Server in response to a change of the subscription information received at the Home Subscriber Server, and wherein the method further comprises, in response to said change of the subscription information received at the Home Subscriber Server, transmitting an Insert Subscriber Data Request including said information element from the Home Subscriber Server to the Mobility Management Entity ( para [0076][0085], wherein said including additional restriction information is carried out by the Home Subscriber Server in response to a change of the subscription information received at the Home Subscriber Server, and wherein the method further comprises, in response to said change of the subscription information received at the Home Subscriber Server, transmitting an Insert Subscriber Data Request including said information element from the Home Subscriber Server to the Mobility Management).
 	Examiner supplies the same rationale as supplied in claim 18.
	As per claim 21, Karaoguz teaches the method according to claim 13, Vestrymen teaches wherein the IP multimedia services comprise at least one among Voice over LTE, Video over LTE and Rich Communication Services (para [[0001]], the IP multimedia services comprise at least one among Voice over LTE).
 	Examiner supplies the same rationale as supplied in claim 18.
5.	Claim(s)  15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz further view of US PG Pub US 20210169191 A1 to MANNARELLI  (hereinafter MANNARELLI).
	As per claim 15, Karaoguz teaches the method according to claim 14, wherein said stopping any requests to access each not-allowed IP multimedia service comprises stopping any requests to access each not-allowed IP multimedia service until the user device is restarted (para [0066], if the device is not connected or no allowed service is available stopping and device is restarted).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Karaoguz by said stopping any requests to access each not-allowed IP multimedia service comprises stopping any requests to access each not-allowed IP multimedia service until the user device is restarted as suggested by MANNARELLI , this modification would benefit   Karaoguz for to check the contents of, efficiently and reliably in a mobile communication system.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20160191350 A1; US Patent Publication US 20180278679 A1,   US Patent Publication US 20170026480 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANEZ C EBRAHIM/ Primary Examiner, Art Unit 2467